UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1638


In re: TIMOTHY TYRONE ALEXANDER, a/k/a Skeet,

                    Petitioner.



              On Petition for Writ of Mandamus. (4:11-cr-00416-TLW-1)


Submitted: August 20, 2020                                        Decided: August 24, 2020


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy Tyrone Alexander, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Timothy Tyrone Alexander petitions for a writ of mandamus, alleging that the

district court has unduly delayed in ruling on his 18 U.S.C. § 3582(c)(2) motions for a

sentence reduction. He seeks an order from this court directing the district court to act.

Our review of the district court’s docket reveals that the court recently took significant

action on Alexander’s motions. Accordingly, we deny the mandamus petition. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                     PETITION DENIED




                                            2